NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                            JAN 20 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                           U .S. C O U R T OF APPE ALS

 KAMALJIT KAUR,                                    No. 07-70881

               Petitioner,                         Agency No. A079-267-267

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Kamaljit Kaur, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen. We

have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NHY/Research
Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), we deny the petition for

review.

       The BIA did not abuse its discretion in denying as untimely Kaur’s motion

to reopen because the motion was filed more than two years after the BIA’s April

29, 2004, order, see 8 C.F.R. § 1003.2(c)(2), and Kaur failed to establish grounds

for equitable tolling, see Iturribarria, 321 F.3d at 897-98 (deadline for filing a

motion to reopen can be equitably tolled “when a petitioner is prevented from

filing because of deception, fraud, or error, as long as the petitioner acts with due

diligence”).

       PETITION FOR REVIEW DENIED.




NHY/Research                               2                                     07-70881